Citation Nr: 0843173	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  03-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
numbness of the upper extremities, to include as secondary to 
the service-connected lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected hypertension with proteinuria and 
chronic kidney disease.  

3.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from February 1973 to December 
1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
issued by the RO.  

The case was most recently remanded by the Board in January 
2008 for additional development of the record.  

The matter of service connection for claimed numbness of the 
upper and lower extremities, to include as secondary to the 
service-connected lumbosacral strain was addressed as part of 
the January 2008 remand action.  The RO, in June 2008, 
granted service connection for left and right lower extremity 
radiculopathy.  As such, this matter is no longer before the 
Board for appellate consideration.  

The issue of an evaluation for the service-connected 
hypertension also was remanded by the Board in January 2008.  
In an earlier rating action, in September 2007, the RO had 
increased the assigned rating to 60 percent and, in so doing, 
recharacterized the service-connected disability as 
hypertension with proteinuria and chronic kidney disease.  
The RO also assigned a total rating based on individual 
unemployability due to service-connected disability, 
effective on February 1, 2007 in this rating decision.  

The issues of increased ratings for the service-connected 
hypertension and related chronic kidney disease with 
proteinuria and for the service-connected lumbosacral strain 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDING OF FACT

The veteran currently is not shown to suffer from bilateral 
upper extremity numbness that can be linked to any or 
incident or event of his active service or to a service-
connected disability.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by numbness 
of the upper extremities due to disease or injury that was 
incurred in or aggravated by active service; nor may any 
organic disease of the central nervous system be presumed to 
have been incurred therein; nor is any proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.   There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

VA notified the veteran in December 2004, July 2005 and March 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The veteran was provided with notice of the type of evidence 
necessary to establish disability ratings and effective dates 
in the March 2008 correspondence.  

VA did not fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question.  The record, 
however, shows that defect was cured by the fact that VA 
notified the veteran in the above-mentioned correspondence of 
the information and evidence needed.  The claim was 
readjudicated in a September 2008 Supplemental Statement of 
the Case (SSOC).  

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim, to including 
presenting hearing testimony.  He has also been provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  

There is no showing that any defect in notifying or assisting 
the veteran has affected the underlying fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such a defect, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication to the extent indicated hereinbelow.  


Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence (as required by the rating 
criteria).  

Finally, it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  


Factual Background

The veteran's service treatment record is devoid of any 
complaints or findings referable to upper extremity numbness.  

Historically, the Board had previously denied service 
connection for disability manifested by numbness of the upper 
and lower extremities in June 1984 and March 1989.  

At an October 1982 VA examination, the veteran complained of 
numbness of the hands; a corresponding diagnosis was not 
supplied.  

A VA outpatient treatment record dated in September 1986 
shows complaints of numbness of the hands.  A diagnosis 
concerning the veteran's upper extremities was not provided.  

A December 1986 VA outpatient record includes a note 
referring to paresthesia of the upper and lower extremities, 
etiology unknown.  

The report of a VA examination conducted in October 1991 
notes complaints of numbness in his hands.  Following 
examination, a diagnosis was not supplied.  

Following a VA orthopedic examination in May 1996, myofascial 
pain syndrome from a lumbar strain was diagnosed; the 
examiner commented that no neurologic abnormality was 
present.  

The Board, in March 1997, determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim of service connection for numbness of the upper and 
lower extremities.  

The Board, in August 2004, determined that new and material 
evidence had been received to reopen the claim of service 
connection for chronic bilateral upper and lower extremity 
numbness.  

In the course of a VA orthopedic examination conducted in 
December 2004 the veteran made no complains of upper 
extremity numbness.  However, he did complain of lower 
extremity (right leg) numbness.  

At a VA neurologic examination in December 2004, the examiner 
commented that a review of the claims file did not show a 
diagnosis of peripheral neuropathy.  The veteran complained 
of bilateral upper and lower extremity numbness since the 
1980's.  The examination identified no abnormality on 
objective sensory testing.  An addendum to the report 
indicated that "EMG/NCS" (electromyography/nerve conduction 
study) testing, accomplished in January 2005, was essentially 
negative concerning the upper and lower extremities.  

The VA examiner opined that the veteran had no objective data 
to support his subjective complaints of chronic bilateral 
upper and lower extremity numbness.  The examiner concluded 
by indicating that he found the veteran's symptoms not to be 
related to his service-connected disabilities.  

The Board, in May 2006, determined that service connection 
for claimed numbness of the upper and lower extremities, to 
include as secondary to the veteran's service-connected 
lumbosacral strain was not warranted.  

The Court of Appeals for Veterans Claim in July 2007 granted 
a Joint Motion of the parties to vacate the Board's May 2006 
decision.  Subsequently, the Board in January 2008 remanded 
this claim so that additional development of the evidence 
could be carried out.  

Pursuant to the Board's January 2008 remand the veteran was 
to be afforded a VA examination in April 2008.  The examiner 
asked to provide an opinion as to whether the veteran's 
service-connected lumbosacral spine disorder caused or 
aggravated any neurological symptoms, to include numbness in 
the upper and/or lower extremities.  

A review of the April 2008 VA spinal examination report shows 
that the claims file had been reviewed by the examiner.  
Following the examination of the veteran, the examiner opined 
that there was "no clinical evidence of numbness in the 
upper extremities."  


Analysis

Following a thorough review of the evidentiary record, the 
Board finds that service connection for the bilateral upper 
extremity numbness must be denied.  

Here, the medical evidence does not show the presence of 
bilateral upper extremity numbness.  While paresthesia of the 
upper extremities, etiology unknown, was reported in December 
1986, the most recent VA examination in April 2008 found "no 
clinical evidence of numbness in the upper extremities."  

In the absence of any competent evidence of current 
disability, there cannot be a valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the preponderance of the evidence is against the 
claim, it must be denied.  




ORDER

Service connection for claimed bilateral upper extremity 
numbness is denied.  


REMAND

As noted, the increased rating claims for the service-
connected hypertension with proteinuria and chronic kidney 
disease and for lumbosacral strain were remanded in January 
2008.  Unfortunately, some of the ordered development remains 
to be completed.  Accordingly, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that the RO was specifically 
instructed, pursuant to the July 2007 Joint Motion of the 
parties (see page five), as part of its readjucation to 
"specifically consider whether the veteran's disability 
picture warrants referral for extraschedular consideration."  

While a September 2008 SSOC readjudicated the two claims for 
increase, the RO in fact did not "consider whether the 
veteran's disability picture warrant[ed] referral for 
extraschedular consideration."  Additional action is 
therefore required.  Stegall, supra.  

The veteran was afforded a VA examination in April 2008 when 
his service-connected hypertension was evaluated.  While 
three blood pressure readings were recorded on the day of the 
examination, other requested action was not accomplished.  
Such medical findings need be associated with the record.  

Thus, the case must be remanded again so that the previously 
requested development can be accomplished.  Stegall, supra.  

Therefore, the remaining issues are REMANDED to the RO for 
the following action:

1.  The RO should also schedule the 
veteran for another VA examination to 
determine the severity of the service-
connected disability manifested by 
hypertension and any related chronic 
kidney disease with proteinuria.  All 
indicated tests and studies should be 
accomplished, to include blood pressure 
readings taken two or more times on at 
least three different days.  

The pertinent observations should be 
reported in terms required by the 
applicable rating criteria.  

The VA examiner should also report on any 
symptoms associated with the medications 
used in treating the service-connected 
disabilities, to include hypertension.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall, supra.  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
claims for increase in light of all of 
the evidence and legal authority.  In 
accordance with the July 2007 order 
issued by the United States Court of 
Appeals for Veterans Claims (Court), the 
RO's action should include addressing 
whether the service-connected disability 
picture warrants referral for 
extraschedular consideration.  In any 
benefit sought on appeal is not granted, 
the RO should provide the veteran and his 
representative with an SSOC and afford 
them with a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


